IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 757
                                         :
APPOINTMENT TO THE JUVENILE              : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :


                                      ORDER


PER CURIAM


         AND NOW, this 5th day of January, 2018, Renée D. Merion, Esquire, Chester

County, is hereby appointed as a member of the Juvenile Court Procedural Rules

Committee for a term of three years, commencing February 1, 2018.